Citation Nr: 0724027	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Entitlement to service connection for pyorrhea.

2.  Entitlement to service connection for heart disease, to 
include as secondary to pyorrhea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to February 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran also claimed his heart 
disease was secondary to his use of tobacco products, which 
started while he was in service.  That claim was separately 
denied in a December 2004 rating decision and was not 
appealed.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1954 to 
February 1959.

2.  The veteran submitted a claim for service connection for 
pyorrhea in 2003.

3.  The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between the veteran's heart disease and his military service 
or any service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for service 
connection for pyorrhea upon which relief may be granted.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2006).

2.  Heart disease was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, and it is not proximately due to or a 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2003, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it would obtain military 
service records, VA medical records, and any other records 
the veteran properly identified.  The veteran was informed 
that if he had any evidence in his possession pertaining to 
the claims, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, the veteran's February 1959 
discharge examination, and some service personnel records.  
VA has attempted to obtain the veteran's complete service 
records; however, the National Personnel Records Center 
reported that the file was fire related and sent VA all 
records it had.  

VA has not provided the veteran with examinations in 
connection with the claims for service connection; however, 
the Board finds that examinations were not necessary to make 
decisions on the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

As to the veteran's claim for service connection for 
pyorrhea, that claim is being denied because he did not file 
a timely application; therefore, the Board has sufficient 
medical evidence and further examination is not warranted.  
See id.  Considering the veteran's claim for service 
connection for heart disease, the Board does not find that 
the post service heart disease may be associated with the 
veteran's active duty.  The service medical records show no 
reports of treatment for, or diagnosis of, heart disease.

The first showing of heart disease after service was in 1975.  
Thus, there is a lack of evidence of continuity of 
symptomatology in the treatment records.  The first showing 
of any heart disease is years after the veteran's discharge 
from service, which is evidence against a finding that the 
post service disability "may be" associated with service.  
Thus, to the extent that the veteran has alleged that he has 
had heart disease since service, the Board accords little to 
no probative value.  Therefore, the Board finds that the 
veteran's heart disease does not meet the criteria to warrant 
a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II. Service Connection

Initially, the Board notes that the only service medical 
record in the veteran's file is his February 1959 discharge 
examination.  According to the National Personnel Records 
Center, the veteran's records may have been destroyed in a 
fire, and there are no other service medical records 
available.  The Board wishes to make it clear that it 
understands the Court has held that, in cases where records 
once in the hands of the Government are missing, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis herein has been undertaken with this 
heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A. Pyorrhea

The veteran is claiming service connection for pyorrhea, a 
periodontal disease, that he asserts is the result of his 
service.  It is noted that he served on active duty from July 
1954 to February 1959 and that he initially submitted a claim 
for service connection for pyorrhea in 2003, well over one 
year from his discharge from service.  The threshold question 
to be answered regarding this issue is whether or not he has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  If he has not done so, his appeal 
must be denied.  As explained below, the Board finds that he 
has not submitted such a claim.

The record includes the veteran's discharge examination which 
shows that at that time he had "soft gums."  The examining 
physician recommended "correction of dental defect."  The 
veteran has also submitted articles which suggest a link 
between heart disease and periodontal disease.  Despite this 
evidence, the law does not allow for the establishment of 
service connection as the veteran did not submit his claim 
within one year of his discharge from active duty.

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea), are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161; 38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth noted at 
entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by 
the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.93 to the extent prescribed and in accordance 
with the applicable classification and provisions 
set forth in this section.

(a) Class I.  Those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation 
for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b) Class II.  (1)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at the 
time of discharge or release from active service, 
which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if: (A) The served on active duty during the 
Persian Gulf War and were discharged or released, 
under conditions other than dishonorable, from a 
period of active military, naval, or air service of 
not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, 
from any other period of active military, naval, or 
air service of not less than 180 days; (B) 
Application for treatment is made within 90 days 
after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within 
the 90-day period immediately before such discharge 
or release, a complete dental examination 
(including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be 
needed; and, (D) Department of Veterans Affairs 
dental examination is completed within six months 
after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans 
discharged from their final period of service after 
August 12, 1981, who had reentered active military 
service within 90 days after the date of discharge 
or release from a prior period of active military 
service, may apply for treatment of service-
connected noncompensable dental conditions relating 
to any such periods of service within 90 days from 
the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has 
been corrected by competent authority, application 
may be made within 90 days after the date of 
correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or disability shown 
to have been in existence at the time of discharge 
or release from active service, which took place 
before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the 
one-time correction of the service-connected 
noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other 
than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days.  (B) Application for treatment is made within 
one year after such discharge or release.  (C) 
Department of Veterans Affairs dental examination 
is completed within 14 months after discharge or 
release, unless delayed through no fault of the 
veteran.

(ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had 
reentered active military service within one year 
from the date of a prior discharge or release, may 
apply for treatment of service-connected 
noncompensable dental conditions relating to any 
such prior periods of service within one year of 
their final discharge or release.  (iii) If a 
disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary 
for the correction of such service-connected dental 
condition or disability.

(e) Class II(c).  Those who were prisoners of war 
for 90 days or more, as determined by the concerned 
military service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran who made 
prior application for and received dental treatment 
from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during 
any period of service prior to his/her last period 
of service may be authorized such previously denied 
benefits under the following conditions: (1) 
Application for such retroactive benefits is made 
within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the 
prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be 
completed on a fee basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition or disability may be authorized dental 
treatment for only those dental conditions which, 
in sound professional judgment, are having a direct 
and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected 
disabilities are rated as 100% by schedular 
evaluation or who are entitled to the 100% rate by 
reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 
may be authorized such dental services as are 
professionally determined necessary for any reasons 
enumerated in § 17.47(g).

(j) Class VI.  Any veteran's scheduled for 
admission or otherwise receiving care and services 
under chapter 17 of 38 U.S.C.A. may receive 
outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition 
currently under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002); Smith v. West, 11 Vet. App. 
134 (1998).

The regulations cited above provide that service connection 
for periodontal disease and replaceable missing teeth will be 
established for treatment purposes only.  There is no 
indication of record that he has teeth that are not 
replaceable by suitable prosthesis.  The veteran was 
discharged from service in 1959, and, as such, could receive 
treatment only with a timely filed application.  That 
application needed to be submitted within one year of his 
discharge from service.  While it appears that the veteran 
was not notified of this restriction by the appropriate 
service department at the time of his discharge, such 
notification is not required for service personnel who are 
discharged prior to 1982.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995).

As the veteran's claimed dental disorder may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, and his application was not received in a manner 
that may be considered timely for such treatment, there is no 
legal avenue upon which service connection may be 
established.  This is not a disability under VA law for which 
compensation is paid.  As such, he has not submitted a claim 
for which relief may be granted, and the appeal must be 
denied.






B. Heart Disease

The veteran asserts that he has heart disease as a result of 
his active military service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as cardiovascular 
disease, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board points out that this decision denies 
service connection for pyorrhea.  Therefore, the veteran's 
claim that heart disease should be service connected as 
secondary to pyorrhea fails because the veteran is not 
service-connected for pyorrhea.  See 38 C.F.R. § 3.310(a).  
The veteran's heart disease could still be service-connected 
on a direct basis.   

After a careful review of the evidence, the Board finds that 
the preponderance of it is against the veteran's claim for 
service connection for heart disease.  The veteran's February 
1959 discharge examination showed that the veteran had a 
normal heart at that time.  No cardiovascular defects were 
noted.  The competent medical evidence does not show a link 
between the veteran's service and his heart disease, nor does 
it show heart disease manifested to a compensable degree 
within one year of the veteran's discharge from active 
military service.  

The first showing of any heart disease was in 1975, many 
years after the veteran's service.  This is evidence against 
the veteran's claim for service connection for heart disease.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service). 

The veteran has stated that his heart disease is a result of 
his active service.  The Board does not doubt the sincerity 
of the veteran's belief that he developed heart disease from 
his activities in service.  However, as a lay person without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of in-service heart disease, heart disease 
within one year of the veteran's discharge from active 
military service, and a nexus between post service heart 
disease and service or a service-connected disability.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for pyorrhea is denied.

Entitlement to service connection for heart disease, to 
include as secondary to pyorrhea, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


